Citation Nr: 1759285	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a renal disability, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Board hearing with the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the claims file.

In July 2016, the Board remanded this matter for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's current renal disability, diagnosed as chronic kidney disease, stage III, was caused by his service-connected hypertension.

2.  The Veteran's current erectile dysfunction was not manifest during his military service or for many years thereafter, is not related to his military service, and is not caused or aggravated by his service-connected hypertension.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic kidney disease, stage III, secondary to service-connected hypertension, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for erectile dysfunction, to include as secondary to hypertension, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R.   § 3.310. To substantiate a secondary service connection claim, the Veteran must show a present disability (for which service connection is sought); a service-connected disability; and competent evidence that the service-connected disability caused or aggravated the disability for which service connection is sought.

A.  Renal Disability

The Veteran is seeking service connection for a renal disability.  He attributes this condition to his service-connected hypertension.

Post service treatment records reflect a current renal disability, alternatively diagnosed as diabetic nephropathy and chronic kidney disease, stage III.    

The diabetic nephropathy diagnosis was noted in the Veteran's VA examinations in March 2007 and December 2016, along with a supplemental VA medical opinion in February 2017.  The VA examiners who conducted these examinations opined that the Veteran's current renal condition is most likely the result of his nonservice-connected diabetes mellitus, hence the diagnosis of diabetic nephropathy.

Standing in contrast to these opinions are the Veteran's post service treatment records and a September 2007 opinion by A.P., VA physician and Chief of the Nephrology Section.  The Veteran's post service treatment records repeatedly list a diagnosis       of chronic kidney disease, stage III.  A September 2007 treatment report noted the Veteran's 30 year history of hypertension, with stable creatinine for the last 2 years, blood pressure control which required doubling of his dose of diltiazem, diabetic retinopathy, and no proteinuria.  Based upon the Veteran's history, along with an August 2007 renal scan showing mild renal dysfunction, the VA physician concluded that the Veteran's hypertension was the "main culprit of the kidney disease."  

Resolving all doubt in favor of the Veteran, service connection for a renal disability, diagnosed as chronic kidney disease, secondary to his service-connected hypertension, is warranted.  Specifically, the Board finds the medical opinions of record addressing the issue of secondary service connection stand in equipoise in terms of their probative value.  Consequently, the Board concludes that the Veteran currently has chronic kidney disease, stage III, secondary to his service-connected hypertension.

In reaching this determination, the Board notes that there is no evidence supporting service connection for chronic kidney disease on a direct basis.  

B.  Erectile Dysfunction

A review of the Veteran's claims file reveals that he currently has erectile dysfunction, which began around 2002.  When he filed his claim, he attributed this condition to    his service-connected hypertension, along with the medications used to treat this condition.

Upon review of the claims file, the Board concludes that service connection is not warranted for erectile dysfunction on a direct basis. The Veteran has not claimed    this condition began during service, and his service treatment records are silent as     to any complaints of or treatment for this condition.  There is also no competent evidence linking the Veteran's current erectile dysfunction to his military service. A VA examiner in February 2017 opined that the Veteran's current erectile dysfunction was not related to his military service. In support of this opinion, the VA examiner noted the lack of any inservice treatment for this condition, along with its original diagnosis in 2002, over 24 years after his separation from service.  Thus, the evidence of record does not indicate that a link exists between the Veteran's current erectile dysfunction and his military service.

Additionally, the Board finds that there is no competent evidence relating the Veteran's current erectile dysfunction to his service-connected hypertension. The   VA examiner in February 2017 opined that the Veteran's current erectile dysfunction was less likely than not caused or aggravated by his service-connected hypertension.  In support of this opinion, the VA examiner noted that the Veteran's nonservice-connected diabetes mellitus was the most likely etiology of this condition as it is        a significant risk factor for developing erectile dysfunction and the Veteran had significant diabetes mellitus requiring insulin treatment.  There is no probative medical opinion to the contrary.

Despite the Veteran's contentions, he has not been shown to be capable of linking his erectile dysfunction to his service-connected disabilities.  Accordingly, his statements and testimony regarding causation are not competent evidence to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Consequently, there is no probative evidence linking the Veteran's erectile dysfunction to his military service or his service-connected hypertension. Absent  such a nexus, service connection cannot be established. Boyer v. West, 210 F.3d   1351, 1353 (Fed. Cir. 2000).  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for an erectile dysfunction.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic kidney disease as secondary to service-connected hypertension is granted.

Service connection for erectile dysfunction, including secondary to service-connected hypertension, is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


